The evidence fails to disclose any fraudulent intent, nor an attempt to defeat the plaintiff's right to collect a just debt. The baby was born April 16, 1934, at which time the bank book stood in the name of John Gramacki and his wife. Stanley had no interest therein at that time. After his wife died, John added his son's name to the bank book, so that it would be payable to him upon his death "without trouble". He at no time parted with the possession of the bank book; he retained it as his own and considered the money as belonging to him as long as he lived. Stanley had at no time contributed anything toward the amount on deposit.
After adding his son's name, John became displeased with his conduct, and, therefore, decided to withdraw his name from the book, and this he did on July 23, 1934. The account was in the two names only from June 30, 1934 to July 23, 1934.
The Court is of the opinion that the money in the bank is the property of the father and that the son never had any interest in it, that the withdrawal of Stanley's name from the bank book was not done with the intent to avoid the payment of Stanley's debts and obligations to his creditors, and particularly to the plaintiff, or to hinder and delay his creditors, and particularly the plaintiff, in the enforcement and collection of their claims against him, and to place said account beyond the reach of process for the collection of their and her claims.
   The issues are found and judgment may be entered for the defendants to recover their costs.